   Case 1:18-cv-00068 Document 487 Filed on 10/09/20 in TXSD Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                       BROWNSVILLE DIVISION

                                                   )
STATE OF TEXAS, ET AL.;                            )
                                                   )
                                       Plaintiffs, )
                                                   )
v.                                                 )   Case No. 1:18-cv-00068
                                                   )
UNITED STATES OF AMERICA, ET AL.;                  )
                                                   )
                                     Defendants, )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, ET AL.;                               )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
                          Defendants-Intervenors. )
                                                   )

        PLAINTIFF STATES’ APPENDIX IN SUPPORT OF THEIR
               MOTION FOR SUMMARY JUDGMENT
    Case 1:18-cv-00068 Document 487 Filed on 10/09/20 in TXSD Page 2 of 5




                            TABLE OF CONTENTS

Exhibit   Document                                               Pages
1         Memorandum from Janet Napolitano, former               App. 001–004
          Secretary of Homeland Security, titled “Exercising
          Prosecutorial Discretion with Respect to Individuals
          Who Came to the United States as Children” (June
          15, 2012) (“DACA Memo”)
2         Federal Defendants’ Revised Response to Defendant-     App. 005–010
          Intervenors’ Revised Discovery Request (Nov. 8,
          2019)
3         U. S. Citizenship and Immigration Services Number      App. 011–013
          of Form I-821D, Consideration of Deferred Action for
          Childhood Arrivals, Fiscal Year 2012-2017
4         U.S. Citizenship and Immigration Services, DACA        App. 014–037
          Frequently Asked Questions
5         U.S. Dep’t of Homeland Security, DACA National         App. 038–262
          Standard Operating Procedures (2013)
6         Immigrant Legal Resource Center, Practice              App. 263–273
          Advisory: DACA, Advance Parole, and Family
          Petitions (June 2016)
7         Letter from USCIS to Hon. Charles E. Grassley,         App. 274–276
          Chairman, Committee on the Judiciary (June 29,
          2016)
8         Memorandum from Jeh Charles Johnson, former            App. 277–282
          Secretary of Homeland Security, titled “Exercising
          Prosecutorial Discretion with Respect to Individuals
          Who Came to the United States as Children and
          with Respect to Certain Individuals Who Are the
          Parents of U.S. Citizens or Permanent Residents”
          (Nov. 20, 2014) (“DAPA Memo”)
9         U.S. Department of Justice, Memorandum Opinion         App. 283–316
          for the Secretary of Homeland Security and the
          Counsel to the President (Nov. 19, 2014) (“OLC
          Memo”)




                                        2
     Case 1:18-cv-00068 Document 487 Filed on 10/09/20 in TXSD Page 3 of 5




Exhibit   Document                                                Pages
10        Memorandum from John F. Kelly, former Secretary         App. 317–320
          of U.S. Department of Homeland Security, titled
          “Rescission of November 20, 2014 Memorandum
          Providing for Deferred Action for Parents of
          Americans and Lawful Permanent Residents” (June
          15, 2017) (“DAPA Rescission Memo”)
11        Letter from Ken Paxton, Texas Attorney General,         App. 321–324
          and ten other states, to Hon. Jeff Sessions, former
          U.S. Attorney General, urging the Trump
          Administration to phase out DACA (June 29, 2017)

12        Letter from Hon. Jeff Sessions, former U.S. Attorney    App. 325–326
          General, to Elaine C. Duke, Acting Secretary of U. S.
          Department of Homeland Security, advising that
          DHS should rescind the 2012 DACA Memo (Sept. 4,
          2017)
13        Memorandum from Elaine C. Duke, Acting Secretary        App. 327–333
          of U. S. Department of Homeland Security, titled
          “Rescission of the June 15, 2012 Memorandum
          Entitled ‘Exercising Prosecutorial Discretion with
          Respect to Individuals Who Came to the United
          States as Children’” (Sept. 5, 2017) (“DACA
          Rescission Memo”)
14        Declaration of Donald Deere, Ph.D. (Apr. 27, 2018)      App. 334–348
15        Deposition of Ike Brannon (June 26, 2018) (excerpts)    App. 349–356
16        Brief of Amici Curiae Texas Association of Business,    App. 357–381
          et al., ECF No. 221-1 (July 21, 2018)
17        Brief of Amici Curiae 114 Companies, ECF No. 204-1      App. 382–412
          (July, 21, 2018)
18        Brief of Amici Curiae New Jersey Businesses, ECF        App. 413–424
          No. 192-1 (July 20, 2018)
19        Deposition of Esther Jeon (June 15, 2018) (excerpts)    App. 425–432
20        Declaration of Rose Arackathara (May 18, 2018)          App. 433–437
21        Deposition of Rose Arackathara (June 18, 2018)          App. 438–443
          (excerpts)
22        Supplemental Declaration of Donald Deere, Ph.D.         App. 444–459
          (June 15, 2018)

                                        3
     Case 1:18-cv-00068 Document 487 Filed on 10/09/20 in TXSD Page 4 of 5




Exhibit   Document                                                Pages
23        Deposition of Leighton Ku (June 27, 2018) (excerpts)    App. 460–465
24        Declaration of Meg Wiehe and Misha Hill (June 15,       App. 466–485
          2018)
25        Deposition of Ray Perryman (June 27, 2018)              App. 486–496
          (excerpts)
26        Declaration of Tom K. Wong (May 16, 2018)               App. 497–522
27        Declaration of Monica Smoot (Apr. 9, 2018)              App. 523–584
28        Declaration of Leonardo R. Lopez (Apr. 26, 2018)        App. 585–589
29        Ray Perryman, Estimated Annual Net Fiscal               App. 590–594
          Benefits of DACA Recipients in Texas
30        Declaration of Leighton Ku, Ph.D., MPH (June 15,        App. 595–623
          2018)
31        Results from Tom K. Wong et al., 2017 National          App. 624–627
          DACA Study (excerpts)
32        Declaration of Lloyd B. Potter, Ph.D. (Apr. 26, 2018)   App. 628–645
33        Email from Tyronda Lee, Section Chief, U.S.             App. 646–647
          Citizenship and Immigration Services, to Brandon
          Robinson (May 8, 2018 12:09 CST)
34        Deposition of Stephen Legomsky (Aug. 1, 2018)           App. 648–653
          (excerpts)
35        Declaration of Todd Lawrence Disher                     n/a




                                         4
    Case 1:18-cv-00068 Document 487 Filed on 10/09/20 in TXSD Page 5 of 5




October 9, 2020                            Respectfully submitted.

STEVE MARSHALL                             KEN PAXTON
Attorney General of Alabama                Attorney General of Texas

LESLIE RUTLEDGE                            BRENT WEBSTER
Attorney General of Arkansas               First Assistant Attorney General

DEREK SCHMIDT                              RYAN L. BANGERT
Attorney General of Kansas                 Deputy First Assistant Attorney General

JEFF LANDRY                                PATRICK K. SWEETEN
Attorney General of Louisiana              Deputy Attorney General for Special
                                           Litigation
LYNN FITCH
Attorney General of Mississippi            /s/ Todd Lawrence Disher
                                           TODD LAWRENCE DISHER
DOUGLAS J. PETERSON                        Attorney-in-Charge
Attorney General of Nebraska               Deputy Chief, Special Counsel Unit
                                           Tx. State Bar No. 24081854
ALAN WILSON                                Southern District of Texas No. 2985472
Attorney General of South Carolina         Tel.: (512) 463-2100; Fax: (512) 936-0545
                                           todd.disher@oag.texas.gov
PATRICK MORRISEY                           P.O. Box 12548
Attorney General of West Virginia          Austin, Texas 78711-2548

                                           ADAM ARTHUR BIGGS
                                           Assistant Attorney General

                                          COUNSEL FOR PLAINTIFF STATES


                          CERTIFICATE OF SERVICE

        I certify that on October 9, 2020, this document was electronically filed with
the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all counsel of record.


                                       /s/ Todd Lawrence Disher
                                       TODD LAWRENCE DISHER
                                       COUNSEL FOR PLAINTIFF STATES




                                          5
